ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-036, concluding on the record certified to the Board pursuant to Rule l:20^1(f) (default by respondent) that CLIFFORD G. FRAYNE of BRICK, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC 1.4(b) (failure to keep a client reasonably informed about the *24status of a matter), RPC 5.5(a)(1) (practicing law while ineligible), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that CLIFFORD G. FRAYNE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.